Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Voncille O. Stakes appeals the district court’s orders granting summary judgment in favor of the Appellee on Stakes’ claims of race and disability discrimination and retaliation, and denying reconsideration of that order. With respect to the district court’s order denying reconsideration, Stakes has failed to challenge that order on appeal and, therefore, has forfeited appellate review of that order. See 4th Cir. R. 34(b). With respect to the district court’s order granting summai’y judgment in favor of the Appellee, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stukes v. Chertoff, No. 3:06-cv-00316-MR-CH, 2008 WL 5170182 (W.D.N.C. Dec. 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.